Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Amendment
2.	This in response to an RCE amendment filed 03/29/2022. Claims 24-25 have been added. Claims 3 and 17 have been canceled. Claims 1, 4-5, 11, 15 and 18-19 have been amended. Claims 1-2, 4-7, 11-16 and 18-25 are now pending in this application. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-2, 4-7, 11-16 and 18-25 is/are determined to be directed to an abstract idea. The rationale for this determination is explained below:  

Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-2, 4-7, 11-16 and 18-25 are determined to be directed “generating and updating”.  The claim recite “nothing significantly more” than a function to apply the abstract idea using a generic processor, for instance, in Alice Corp (See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.). The limitation of “generating…” and “updating …” as recited covers a human organizing of activities/mental process. More specifically, the steps are performed by a processing device and can be performed mentally and/or using paper and pencil. For example, an administrator or any other person may manually preform the generating and updating steps. Thus, independent claims is automating manual activity but does not change the claim as being directed to a person performing a mental process. This judicial exception is not integrated into a practical application. In particular, the independent claims do not recites any additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, Therefore, claims 1-2, 4-7, 11-16 and 18-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) and further in view of Wilson et al. (PAT # 10,430,439 B1). 

Regarding claims 1, 15 and 19, Hession teaches a method (see abstract), apparatus (reads on media server 22, see Fig. 1 and corresponding text) and article (see col. 5, lines 8-24) comprising:

receiving a given contact instance for a given user of a contact center, wherein the contact center comprises a plurality of communication channels configured to enable the user to initiate a contact instance (reads on interactions are normally in the form of communications sessions which can be voice calls, video calls, chat sessions, use of messaging sessions or exchanges of emails, for example, see col. 1., lines 16-19) and wherein the given contact instance is received over one of the plurality of communication channels (this is only one example of receiving call at a contact center see, col. 6 and lines 40-43); and

one of generating and updating a context data management pattern in response to receiving
the given contact instance (the claimed features of “generating” and “updating” can be established by analyzing the data in communication and locating a pattern , see col. 5 lines 8-15), wherein the context data management pattern comprises a data structure of a plurality of records that maintain information relating to the given contact instance received over the one of the plurality of communication channels (reads on reads on storing the data of the interaction and locating the pattern within the interaction as discussed in col. 5, lines 8-36); 

wherein the one of generating and updating step further comprises one of generating and updating a touchpoint record as one of the one or more records of the context data management pattern (this reads on adding a notes that the call been recorded maintained a record of the address (e.g., location) where to be found for later or further review, see col. 8 lines 16-24 of Hession); 

wherein the one of generating and updating step further comprises one of generating and updating a touchpoint record as one of the one or more records of the context data management pattern, the touchpoint record comprises information pertaining to one or more entities that have accessed or are accessing at least one of a contact method record and an interaction record (see col. 8 lines 1-24 of Hession); 

wherein the touchpoint record comprises at least one access entity identifier that identifies the entity accessing at least one of the contact method record and the interaction record, and an access lease time that specifies an access time period for accessing at least one of the contact method record and the interaction record (this reads on adding a notes that the call been recorded maintained a record of the address (e.g., location) where to be found for later or further review, see col. 8 lines 16-24 of Hession); 
wherein the one of generating and updating step further comprises one of automatically
generating and updating at least one contact identifier as part of the contact method record, the at least one contact identifier identifying the given user (see col. 3, lines 40-45.Note that the customer is a recognized customer in Hession); and 

wherein the receiving, generating and updating steps are performed via one or more processing devices (done by contact center manager 14, see Fig. 1 and corresponding text).

Hession features already addressed in the rejection of independent claims 1, 15 and 19. Hession teaches if the customer is a recognized customer, then details of the order numbers of all orders associated with that customer can be collated, along with details of all invoices to that customer, and catalogue part numbers for all parts ordered by the customer (see col. 3, lines 40-45). However, Hession does not explicitly teach “information relating to one or more previous contact instances associated with the user received over one or more of the plurality of communication channels” as recited in the independent claims language. 

In the same endeavor, Hewett teaches a method and apparatus for location RFID tags, wherein the RFID techniques can be used in retail stores, in particular in omnichannel (also spelled omni-channel) stores. "Omnichannel" refers to a multichannel approach to sales that seeks to provide customers with a seamless shopping experience, regardless of whether the customer is shopping online from a desktop or mobile device, by telephone, or in a brick-and-mortar store. What distinguishes the omnichannel customer experience from the multichannel customer experience is that there is true integration between channels on the back end. For example, when a store has implemented an omnichannel approach, the customer service representative in the store can immediately reference the customer’s previous purchases and preferences just as easily as a customer service representative on the phone or a customer service webchat representative. Or the customer can use a computer, tablet, or smartphone to check inventory by store on the company's website or app, purchase the item later via the website or app, and pick up the product at the customer's chosen location [0134].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing RFID tag to allow the customer service representative to retrieve previous transaction history or previous transaction for the customer, into the teachings of Hession in order to provide speed and convenience of processing and servicing the customer. 

The claimed “processor” as recited in independent claim 15 reads on media server 22, see Fig. 1 of Hession and the claimed and “memory” as recited in independent claim 15, discussed in [0162] of Hewett and it is an obvious feature within the teachings of Hession.

Hession and Hewett features already addressed in the rejection of independent claims 1, 15 and 19. Neither Hession nor Hewett, specifically teach “wherein the plurality of communication channels includes a channel platform of a first type and a channel platform of a second type different from the first type” and “wherein the contact method record comprises the at least one contact identifier and one or more channel identifiers, the one or more channel identifiers identifying at least one channel platform type of one of the plurality of communication channels associated with the given contact”.

However, Wilson teaches a computing system of an organization receives data through multiple channels of communication; a programmatic interface for each of the different channel infrastructures may be called to convert data about a member's contact with the system. Contact records for contain data such as a member ID and a channel identifier (see abstract).     

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of having a member ID and channel identifier within contact records, as taught by Wilson, into the combination of Hession and Hewett in order to allow easy identification and management to all contacts records by identifying the contact ID , channel Id and so forth.  



Regarding claims 2, 16 and 20, the combination of Hession, Hewett and Wilson teaches comprising enabling access to at least a portion of the one or more records of the context data management pattern by at least one of an agent and an automated system to provide the at least one of an agent and an automated system with a representation of the contact instances the user has had or is having with the contact center (see col. 2, lines 55-60 of Hession).

Regarding claim 18, the combination of Hession, Hewett and Wilson teaches wherein the one of generating and updating step further comprises one of generating and updating a contact method record as one of the one or more records of the context data management pattern (see col. 5, lines 8-17 of Hession).

Regarding claim 4, the combination of Hession, Hewett and Wilson teaches wherein the contact method record comprises at least one contact identifier that identifies one or more contact instances associated with the user, and one or more channel identifiers that respectively identify the one or more communication channels of the plurality of communication channels associated with the one or more contact instances (this can reads on identifying the customer from a phone number and internet address, see col. 3, lines 32-39 of Hession).

Regarding claim 5, the combination of Hession, Hewett and Wilson teaches wherein the one of generating and updating step further comprises one of generating and updating an interaction record as one of the one or more records of the context data management pattern (reads on storing the data of the interaction and locating the pattern as discussed in col. 5, lines 8-36 of Hession).

Regarding claim 6, the combination of Hession, Hewett and Wilson teaches wherein the interaction record comprises information pertaining to an intent of the user for initiating the given contact instance (this can read saying “account number” as discussed in col. 3, lines 45-52 and col. 2, lines 55-60 of Hession).

Regarding claim 7, the combination of Hession, Hewett and Wilson teaches wherein the interaction record comprises at least one interaction identifier that identifies the interaction, an interaction type that specifies a type of interaction based on the user intent, and interaction-related data this can reads on identifying the customer from a phone number and internet address, see col. 3, lines 32-39 of Hession.

Claims 11-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) in view of Wilson et al. (PAT # 10,430,439 B1) and further in view of MU et al. (Pub.No.: 20100306389 A1).  

	Hession, Hewett and Wilson features are already addressed in the above rejection for claims 1-7 and 15-20. Neither Hession nor Hewett clearly teach what claim 11 recites of “wherein the one of generating and updating step further comprises one of generating and updating a user group record as one of the one or more records of the context data management pattern”.

	However, MU teaches the session manager collaborates with the switch engine 300 to maintain, modify, and control the sessions being established. After a session is established between an agent and a visitor, in many cases it needs to extend to other visitors or agents for a group session. Usually agent will initiate an invite to add other agents or visitors to join this group session, the agent can enter this invite to the session manager, the session manager will insert the newly invited agent ID or client ID into the session ID, and sends the new information to the switch engine 300. The switch engine 300 will then attempts to request the invited agents or clients to join the session. If the request is successful, it will signal session manager to include the agent ID and client ID in the table of participants of the group session. In the exemplary layout, for session 1, the participants are client 2, client 7, client 12, and client 17 . . . among others [0060].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of creating group session for the agent and client and update the table with the associates ID for the client, agent and session, as taught by MU, into the combination of Hession, Hewett and Wilson in order to provider faster and easier access for the interaction session of Hession that includes all participants (e.g., agent and client). 

Regarding claims 12 and 23, the combination of Hession, Hewett, Wilson and MU teaches wherein the user group record comprises information pertaining to a grouping of the given user with one or more other users based on at least one common attribute (see MU [0060]).

Regarding claim 13, the combination of Hession, Hewett, Wilson and MU teaches wherein the at least one common attribute comprises a channel identifier of a common communication channel through which the given user and the one or more other users accessed the contact center (the claimed “channel identifier” can read on the session ID, where both are intended to identify the session, see MU [0060]).

Regarding claim 14, the combination of Hession, Hewett, Wilson and MU teaches wherein the user group record comprises a user group identifier (see session ID of MU [0060]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) in view of Wilson et al. (PAT # 10,430,439 B1) and further in view of Chang (Pub.No.: 2016/0140194 A1).

Hession, Hewett and Wilson features are already addressed in the above rejection for claims 1-2, 4-7, 11-16, 18-20 and 22-23. Neither Hession, Hewett nor Wilson clearly teach the limitation of claim 21 that recites “wherein the access lease time of the touchpoint record is renewed when the one or more entities access the at least one of the contact method record and the interaction record”. 

However, Chang teaches that as the user demand and the efficiency for accessing the network system raise continuously, high quality server hardware develops correspondingly. Specifically, the storage equipment plays a big role in the network system since the operating speed of the storage equipment relates to the data accessing speed of the network system directly. Accordingly, the network service providers need to regularly update the storage equipment of the network system to fulfill the user requirements, and data migrations are needed while renewing the storage equipment [0005].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of renewing user’s storage, as taught by Chang, into the combination of Hession, Hewett and Wilson, in order to ensure that the user will always have a storage when needed. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) in view of Wilson et al. (PAT # 10,430,439 B1) and further in view of Lockhart et al. (US PAT # 5,412,522 A1). 

Hession, Hewett, Wilson features are already addressed in the above rejection. Neither Hession Hewett nor Wilson clearly teach the limitation of claim 22 that recites “the touchpoint record is infinite for a select one of the one or more entities”. 

However, Lockhart teaches effectively provides infinite information storage capacity to the user of the host device or system (see col. 24-26).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of providing infinite storage to user, as taught by Lockhart into the combination of Hession, Hewett and Wilson in order to provide maximum flexibility for storing larger or any amount of information desired. 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) in view of Wilson et al. (PAT # 10,430,439 B1) and further in view of Hariri et al. (US PAT # 5,412,522 A1). 

Hession, Hewett, Wilson features are already addressed in the above rejection. Neither Hession Hewett nor Wilson clearly teach the limitation of claims 24-25 that recites “wherein the contact method record comprises a universal contact identifier associated with a plurality of contact instances, wherein each contact instance identified by the universal contact identifier, and a channel identifier of the one or more channel identifiers associated with a respective contact instance”.

However. Hariri teaches the use of a universal contact identifier for a subscriber to a universal point of contact service see col. 6, lines 56-66.  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing universal contact identifier, as taught by Hariri into the combination of Hession, Hewett and Wilson to provide speed and convenience by recognizing the caller who is making contacts/communication. Benefits of using “universal contact identifier” are well known in the art.   

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652